Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 26, 2015

The Court of Appeals hereby passes the following order:

A15A2097. MONTGOMERY v. THE STATE.

      Raymond Montgomery entered a negotiated guilty plea to aggravated assault,
armed robbery, false imprisonment, theft by receiving stolen property and firearms
offenses. Montgomery appeals pro se from the summary denial of his pro se motions
to correct and modify his sentence. In his pro se notice of appeal, Montgomery
requested filing of his plea hearing transcript and any other evidentiary transcripts for
inclusion in the record on appeal. No transcripts were made a part of the record in this
case, even though Montgomery is incarcerated and may be an indigent defendant who
is entitled to a paupered transcript. See Coleman v. State, 293 Ga. App. 251, 252 (1)
(666 SE2d 620) (2008) (on appeal, indigent defendants are entitled to a free copy of
the transcript as a matter of right). In the absence of the plea hearing transcript this
Court cannot determine whether the trial court erred in denying Montgomery’s
motions to correct and modify his sentence. Accordingly, we VACATE the trial
court’s order and REMAND this case for a determination of whether Montgomery is
indigent and entitled to a paupered transcript.
Court of Appeals of the State of Georgia
                                     10/26/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.